DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 10 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art reference Huber (US Patent No. 3845978) shows a bearing device, wherein the cam is coupled to a solenoid rotation device; however, the prior art of record fails to show, nor fairly render obvious wherein the cam is coupled to a hydraulic control rotation device and a mechanical control rotation device as taught in claim 10.
Claim Objections
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits. For examination purposes, the examiner presumes claim 7 to read “Cam according to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US Patent No 3845978; hereinafter Huber).

Regarding claim 1, Huber teaches a cam for locking and unlocking a hook of a bearing device for lifting and transporting loads comprising:
A central hub (Huber Fig. 1; connecting rod assembly (eyebolt 47, collar 49, sleeve 51, rod 38 and yoke 40), second arm 39 and lever arm 45).
At least one arm arranged radially with respect to the central hub (Huber Fig. 1; second arm, 39).
A shaft rotatably driving said central hub (Huber Fig. 1; shaft 42 driving said central hub).
Huber does not specifically disclose that a first end of the shaft is coupled to a first rotating device and a second end of said shaft is coupled to a second rotating device independent of said first In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), where reversal, duplication or rearrangement of parts conditions are present, mere duplication of parts has no patentable significance and involves only routine skill in the art.

Regarding claim 2, Huber teaches a cam according to claim 1. Huber also teaches:
Wherein the central hub comprises a protruding part on which a transmission element secured to the shaft is supported (Huber Fig. 1; central hub comprises lever arm 45 on which crank 43 secured to shaft 42 is supported).
Said transmission element communicating with said central hub a rotational movement of the shaft about an axis of the cam (Huber Fig. 1; crank 43 communicates with central hub a rotational movement of shaft 42 about an axis of the cam).

Regarding claim 5, Huber teaches a cam according to claim 1. Huber also teaches:
In which the first rotation device and the second rotation device are solenoids whose axes are substantially coincident with the axis of the cam (Huber Fig. 1; solenoids 41 are located on the same axis as shaft 42).

Regarding claim 6, Huber teaches a cam according to claim 1. Huber also teaches:
Each rotation device can be independently activated via an electrical control (Huber Col. 5 lines 7-9; i.e., to open the beam latch electrically and release the load on the beam, the pilot energizes solenoid 41 by closing his control switch).

Regarding claim 7, Huber teaches a cam according to claim 2. Huber also teaches:
The shaft is returned in position by a tension spring mounted between the transmission element and a rod secured to a frame (Huber Fig. 1; shaft 42 is returned to position by mounted spring 64 and operably located between crank 43 and rod 56 which is secured to housing 12).
The central hub is returned to the position by a torsion spring mounted between said central hub and said rod (Huber Fig. 1; central hub is returned to position by mounted torsion spring 59 and operably located between said central hub and rod 56).

Regarding claim 8, Huber teaches a bearing device for lifting and transporting loads comprising:
A hook (Huber Fig. 1; beam 20).
A housing in which the hook is pivotally mounted (Huber Fig. 1; housing assembly 10).
A latch and release mechanism placed inside the housing and enabling the opening and closing of said hook, characterised in that it comprises a cam according to claim 1 (Huber Fig. 1; central hub is placed inside housing assembly 10 which enables the opening and closing of beam 20).
Said cam enabling the tilting of a lever of the latch and release mechanism by a rotation of the at least one arm (Huber Fig. 1; said cam enabling the tilting of second arm 39 of the central hub by a rotation of connecting rod 38).

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of RC Action (RCAction.com webpage published June 11, 2017 https://web.archive.org/web/20170611172739/http://www.rccaraction.com/drivetrains-driveshafts/; hereinafter RC Action).

Regarding claim 3, Huber teaches the cam according to claim 1. Huber does not teach wherein the shaft is a hollow cylindrical shaft and comprises at each of its ends two notches on respective diameters which are longitudinally opposite to each other each notch defining two radial walls, however ----RC Action teaches 
Wherein the shaft is a hollow cylindrical shaft (RC Action attached; shaft is a cylindrical hollow shaft).
Comprises at each of its ends two notches on respective diameters which are longitudinally opposite to each other each notch defining two radial walls (RC Action attached; notches)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Huber to have further incorporated a known connection such as a dog-bone connector as taught by RC action to allow transfer of torque from one element (the solenoid) to another element (the crank).

    PNG
    media_image1.png
    206
    594
    media_image1.png
    Greyscale



A transverse bar is placed in the notches of each end of the shaft so as to drive said shaft in rotation about the axis of the cam when at least one of the rotating devices coupled to said end is activated (RC Action attached; transverse bar is placed in the notches to drive said shaft in rotation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Huber to have further incorporated a known connection such as a dog-bone connector as taught by RC action to allow transfer of torque from one element (the solenoid) to another element (the crank).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Campbell (US Patent No. 2904369; hereinafter Campbell).

Regarding claim 9, Huber teaches the bearing device according to claim 8. Huber does not teach wherein the cam further comprises an indicator arm connected to a device comprising a needle visually indicating a locking status of the cam through a window provided in a casing protecting said cam, however Campbell teaches:
Wherein the cam further comprises an indicator arm connected to a device comprising a needle visually indicating a locking status of the cam through a window provided in a casing protecting said cam (Campbell Col. 4 lines 42-47; i.e., as will be seen in Figure 6 shaft 37 which serves as the pivot for lever 36 is extended through cover plate 30 and is equipped with handle 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cam of Huber to have further incorporated an indicator arm to visually indicate locking status as taught by Campbell. Doing so would allow the pilot to know the status of the locking apparatus visually with a mere gaze, saving time and preventing potential hazard.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./Examiner, Art Unit 3652